    Case 4:21-mj-00037-KPJ Document 2 Filed 01/15/21 Page 1 of 2 PageID #: 11




            DATE:           1/15/2021                                      CASE NUMBER 4:21-MJ-00037-KPJ
       LOCATION:            Plano
           JUDGE:           Kimberly C. Priest Johnson                     USA v. Jennifer Leigh Ryan
      DEP. CLERK:           Jane Amerson
       RPTR/ECRO:           Digital Recording                              __Tracey Batson__________
            USPO:           T. Routh                                       AUSA
    INTERPRETER:            N/A
       BEGIN/END:           4:57 p.m. – 5:04 p.m.                          __Brady Wyatt, Retained______
      TOTAL TIME:           7 minutes                                      Defense Attorney

☒ INITIAL APPEARANCE COMPLAINT
☐ ARRAIGNMENT
☐ DETENTION HEARING       ☐X PRELIMINARY HEARING                         ☐ STATUS CONFERENCE

☒      Hearing Held       ☒ Hearing Called            ☒ Defendant Sworn           ☐ Interpreter Required

☒      Date of arrest:   1/15/2021 – 1:21MJ062                 (Other district court & case #)

☒      Defendant ☒ advised of charges ☒ advised of maximum penalties ☐ waived reading of indictment

☒      Defendant first appearance with counsel Attorney:             Brady Wyatt                 ☒ Retained
☐      Defendant advises the Court that they ☐ have counsel who is               or, ☐ will hire counsel.
☐      Financial affidavit executed by dft.
☐      Defendant requests appointed counsel, is sworn and examined re: financial status.
☐      The court finds the defendant is ☐ able to employ counsel ☐ unable to employ counsel.
☐                                                                   CJA appointed
☐                                                                   FPD appointed

☐      USA ORAL motion for detention **USA did not move to detain***
☐      USA ORAL motion to continue ☐ Oral Order granting continuance ☐ Oral Order denying continuance
☐      Defendant ORAL motion to continue detention hearing
☐      Oral Order granting continuance ☐ Oral Order denying continuance
☐      Detention & Preliminary hearing set

☐      Detention Hearing waived.
☐      Defendant detained based on signed Waiver.
☐      Preliminary Hearing waived.
☐      Court found Probable Cause based on signed Waiver.
X
☐      Defendant signed Waiver of Rule 5 and 5.1 hearings: ☐X waives identity hearing; ☐X waives preliminary
       hearing; ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting
       district.
☐      Defendant signed Waiver of Rule32.1 hearing: ☐ waives identity hearing; ☐ waives preliminary hearing;
       ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting         district.
☐      Defendant remanded to custody of U.S. Marshal ☐ Defendant ordered removed to Originating District
☒      Order setting conditions of release ☐ PR Bond executed
☐      Defendant failed to appear            ☐ oral order for arrest warrant            ☐ bond forfeited
    Case 4:21-mj-00037-KPJ Document 2 Filed 01/15/21 Page 2 of 2 PageID #: 12




Court ordered Defendant ☐ DETAINED ☒ RELEASED

☒      Conditions of Release entered

☐      Defendant remanded to USM.
